significant index no internal_revenue_service y department of the treasury washington dc person to contact telephone number refer replyto op e ep t date jul legend company a business b buyer c plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representatives on date concerning the tax consequences of certain distributions described in sec_401 of the internal_revenue_code code your authorized representatives have submitted the following facts and representations in support of the requested rulings company a maintains plan x which is a profit sharing plan that contains a cash_or_deferred_arrangement as described in code sec_401 plan x is qualified under code sec_401 company a is engaged principally in the business of manufacturing railroad cars repairs railroad cars at its general repair facilities during the years through it was also engaged in the business of repairing coal cars the coal car repair facilities and general repair facilities are located in different geographic areas conducted at nine coal car repair facilities seven of which were sold to buyer c an unrelated corporation in these seven facilities constituted percent of the assets of company a’s coal car repair business its coal car repair business was it also page company a and other businesses in this industry consider coal car repair to be a business separate and distinct from general railroad car repair because of certain differences between coal cars and other types of railroad cars company a operates each of its general repair facilities and coal car repair facilities as a separate business unit each facility has its own general manager who is responsible for the hiring and firing of employees at that facility the employees of each facility provide services solely to that facility the payment of invoices related to each of company a’s business units is made through a centralized payment system although company a prepares separate budgets and financial statements for each business unit the profitability of the coal car repair business was monitored on a monthly basis and analyzed on a quarterly basis an employee based at company a’s headquarters was responsible for generating sales solely for the coal car repair facilities company a proposes to make lump sum distributions to those plan x participants who became employees of buyer c in connection with its acquisition of company a’s coal car repair business_company a has continued to maintain plan x after such acquisition buyer c will not in any manner maintain plan x become an employer whose employees accrue benefits under plan x or assume any liabilities or assets of plan x based on the foregoing facts and representations your authorized representatives have requested the following rulings on your behalf that the disposition by company a of the coal car repair facilities is the disposition of substantially_all of the assets used by company a in a trade_or_business within the meaning of code sec_401 lo ayii and that the distribution by plan x of account balances of participants under plan x attributable to company a’s contributions to participants who became employed by buyer c will not violate the distribution restrictions set forth in code sec_401 b i code sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met code sec_401 states in pertinent part that a profit sharing plan shall not be considered as not satisfying the requirements of subsection a merely because the plan includes a qualified_cash_or_deferred_arrangement code sec_401 sets forth the requirements to be a qualified_cash_or_deferred_arrangement one of which is that distributions may not be made earlier than the occurrence of certain stated events sec_401b i id when read together with sec_401 a ii further provides that one of these distributable events is the disposition by a corporation of substantially_all its assets within the meaning of sec_409 used by the us page corporation in a trade_or_business of such corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_1_401_k_-1 of the income_tax regulations provides rules applicable to distributions upon the sale of assets this regulation provides in relevant part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee receiving the distribution must continue employment with the purchaser of the assets iii the distribution must be in connection with the disposition of the assets and iv the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets and an unrelated entity is one that is not required to be aggregated with the seller under code sec_414 c m or after the sale_or_other_disposition sec_1 k -1 d of the regulations provides in pertinent part that a distribution may be made only if it is a lump sum distribution within the meaning of sec_402 of the code your authorized representatives have represented that the coal car repair business is treated as a separate and distinct business from the other types of business conducted by company a the coal car repair business is comprised of repair facilities each of which is operated as a separate business unit based on all the facts presented herein we have determined that business b is a trade_or_business as that term is used in code sec_401 10xa ii in this case company a sold to buyer c an unrelated entity more than percent of the assets used in its coal car repair business_company a continues to maintain plan x and buyer c does not maintain plan x after such sale distributions will be made in the form of lump sum distributions as described in code sec_402 accordingly with respect to your requested rulings we rule as follows that the disposition by company a of the coal car repair facilities is the disposition of substantially_all of the assets used by company a in a trade_or_business within the meaning of code sec_401 and that the distribution by plan x of account balances of participants under plan x attributable to company a’s contributions to participants who became employed by buyer c will not violate the distribution restrictions set forth in code sec_401 k bxi this ruling letter is based on the assumption that plan x continues to be otherwise qualified under code sec_401 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours v rances v slo chief employee_plans technical branch enclosures notice deleted copy of ruling letter cc
